 

<>



 

 

<> <> <>

<> <>

<>, <> <>



 

RE: WALGREEN CO. EXECUTIVE STOCK OPTION PLAN



 

Dear <>:



On behalf of Walgreen Co. and the Company's Board of Directors, it gives me
great pleasure to present you with the enclosed stock option grant. The Board of
Directors believes that the continuing success of the Company will be further
assured if certain executives are given an opportunity to increase their
ownership interest in the Company through the purchase of the Company's Common
Stock. It is hoped that the exercise of stock options to purchase the Company's
Common Stock also will have the result of increasing the value of your estate
over the years.



You will find a Stock Option Agreement enclosed with this letter, evidencing
your right to purchase shares of the Company's Common Stock over a 10-year
period. The exact number of shares reserved for your purchase is stated in the
Stock Option Agreement, as is the price at which these shares are offered. This
option is subject to a 36-month vesting period, prior to which you may not
exercise the option. The detailed terms and conditions of the stock option are
outlined in the Stock Option Agreement.



This option grant is a "Non-Qualified" stock option. We have been advised by tax
counsel that there is no tax due at the time you receive the option. However,
based on current tax rules, upon exercise of the option you will become liable
for tax at ordinary income rates on the number of shares exercised times the
excess of the market price of Walgreen stock on the date you exercise the option
over your option price. The Company will be obligated to withhold tax on that
amount, and you will be informed of your choices for satisfying that withholding
obligation.



Appreciation, if any, in the value of the stock from the exercise date up to the
date of sale will be taxed as a capital gain and will be subject to taxes in
effect at the time of the sale.



In view of the personal nature of some of the financial and tax aspects of the
program, I suggest that matters pertaining to your stock option be treated
confidentially between your ranking Company officer and you. Since important tax
consequences are involved, you are urged to consult your personal tax advisor.



If you desire to accept the stock option, please sign one copy of the Stock
Option Agreement and return it to Rick J. Hans, Walgreen Co., Finance Department
MS #2261, 200 Wilmot Road, Deerfield, IL 60015. Please note that the stock
option may not be exercised unless and until you sign, date, and return the
Stock Option Agreement. You should retain a copy for your own use especially
with reference to the procedures necessary if you elect to exercise the stock
option.



It is my sincere hope that this opportunity to acquire the Company's Common
Stock will help you build up the value of your estate as well as encourage you
to promote the continuing progress of our Company. With the continuation of the
excellent team spirit existing within our management group, I know these
objectives will be attained.



Very truly yours,



 

[image5.gif]

 

 

 

 

 

 

WALGREEN CO.

EXECUTIVE STOCK OPTION PLAN - STOCK OPTION AGREEMENT



Employee (the "Optionee"): <> <> <>

>Social Security No.: <>

Date of Grant: <>

Expiration Date: <>

Number of Shares Optioned: <>

Option Price Per Share of Common Stock: <>



THIS OPTION AGREEMENT is made as of the Date of Grant set forth above between
WALGREEN CO. (the "Company") and the Optionee named above pursuant to the
provisions of the Walgreen Co. Executive Stock Option Plan (the "Plan"). The
Plan, as in effect on the date of this Option Agreement and as it may be amended
from time to time, is incorporated in this Option Agreement by reference, and
all rights granted by this Option Agreement are subject to the terms and
conditions of the Plan. The parties hereto agree as follows:



> 1. Grant of Stock Option. The Company hereby grants to the Optionee a stock
option to purchase all or any part of the Number of Shares set forth above of
Common Stock of the Company, par value $.078125 ("Common Stock"), at the Option
Price set forth above, which is 100% of the fair market value of such Common
Stock on the Date of Grant, in the manner and subject to the terms and
conditions of the Plan and this Option Agreement. This stock option is intended
to be a "non-qualified stock option" and shall not be treated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.



2. Vesting/Exercise/Expiration. The Optionee may not exercise the stock option
granted prior to the "Vesting Date," which is the three-year anniversary of the
Date of Grant, absent action by the Compensation Committee of the Board of
Directors to waive or alter such restrictions. Thereafter, except as hereinafter
provided, the Optionee may exercise the stock option granted herein at any time
and from time to time until the close of business on the Expiration Date set
forth above. The stock option granted herein may be exercised to purchase any
number of whole shares of Common Stock, except that no purchase shall be for
less than ten (10) full shares, or the remaining unexercised shares, if less.
This stock option is deemed to be "outstanding" until it has been exercised in
full or expired pursuant to the terms of this Option Agreement.



3. Retirement After 10 (but Less than 25) Years of Service. If, without having
fully exercised this stock option, the Optionee leaves the employ of the Company
(or a subsidiary of the Company if the Optionee is then in the employ of such
subsidiary), in good standing, after the employee has attained fifty-five (55)
years of age and has completed at least ten (10) but less than twenty-five (25)
years of continuous service with the Company and subsidiaries of the Company,
then the Optionee's right to exercise this stock option shall terminate upon the
earlier of the Expiration Date or a date which is one year following the
Optionee's retirement, subject to the right of the Compensation Committee of the
Board of Directors to extend the exercise period of this stock option. The
Optionee may exercise this stock option at any time between the Vesting Date and
the date the Optionee's right to exercise this stock option expires.



4. Retirement After 25 Years of Service. If, without having fully exercised this
stock option, the Optionee leaves the employ of the Company (or a subsidiary of
the Company if the Optionee is then in the employ of such subsidiary), in good
standing, after the employee has attained fifty-five (55) years of age and has
completed at least twenty-five (25) years of continuous service with the Company
and subsidiaries of the Company, then the following shall apply:



a. If such retirement occurs prior to the Vesting Date, then the Optionee may
exercise this stock option at any time between the Vesting Date and the later of
one year following the date of retirement or 150 days following the Vesting
Date, at which time this stock option shall expire, subject to the right of the
Compensation Committee of the Board of Directors to extend the exercise period
of this stock option.



b. If such retirement occurs on or after the Vesting Date, then the provisions
of Section 3 above shall apply.



5. Disability. If, without having fully exercised this stock option, the
Optionee's employment with the Company (or a subsidiary of the Company if the
Optionee is then in the employ of such subsidiary) is terminated due to total
and permanent disability (as determined by the Compensation Committee of the
Board of Directors or its designee), then the Optionee's right to exercise this
stock option shall terminate upon the earlier of the Expiration Date or a date
which is one year following the date of termination of employment, subject to
the right of the Compensation Committee of the Board of Directors to extend the
exercise period of this stock option. The Optionee may exercise this stock
option at any time between the Vesting Date and the date the Optionee's right to
exercise this stock option expires.



6. Death. If, without having fully exercised this stock option, the Optionee
shall die while in the employ of the Company (or a subsidiary of the Company if
the Optionee is then in the employ of such subsidiary), then this stock option
shall be exercisable by the executor or administrator of the Optionee's estate
or by such person or persons who shall have acquired the Optionee's rights
hereunder by bequest or inheritance or by reason of his or her death, for a
period ending on the earlier of the Expiration Date or one year following the
date of the Optionee's death, subject to the right of the Compensation Committee
of the Board of Directors to extend the exercise period of this stock option.
This stock option may be exercised at any time between the Vesting Date and the
date the right to exercise this stock option expires.



7. Other Termination of Employment. If, without having fully exercised this
stock option, the Optionee's employment with the Company (or a subsidiary of the
Company if the Optionee is then in the employ of such subsidiary) is terminated
for reasons other than the Optionee's retirement (as defined in Section 3 or 4
above), death, or total and permanent disability (as defined in Section 5
above), then the Optionee's right to exercise this stock option shall terminate
as of the date of his or her termination of employment, subject to the right of
the Compensation Committee of the Board of Directors to extend the exercise
period of this stock option.



8. Disqualifying Termination. Notwithstanding any other provision of this Option
Agreement to the contrary, if without having fully exercised this stock option,
the Optionee's employment with the Company (or a subsidiary of the Company if
the Optionee is then in the employ of such subsidiary) is terminated for Cause,
then the Optionee's rights to exercise this stock option shall terminate
immediately. For purposes of this Option Agreement, "Cause" shall mean: (a) any
act or acts of dishonesty committed by the Optionee; or (b) any violation of the
policies or procedures of the Company applicable to the Optionee's employment or
job category which is either: (i) grossly negligent; or (ii) willful and
deliberate. The determination of whether the Optionee's employment has been
terminated for Cause shall be within the discretion of the Compensation
Committee of the Board of Directors or its designee.



9. Forfeiture of Outstanding Options Following Termination of Employment.
Notwithstanding the remainder of this Option Agreement, the Optionee's remaining
right, if any, to exercise stock options covered by this Option Agreement shall
immediately terminate if and when the Optionee engages in Competition with the
Company at any time during the period beginning on the date of his or her
termination of employment with the Company (or a subsidiary of the Company if
the Optionee is then in the employ of such subsidiary) for any reason and ending
twenty-four (24) months thereafter. For purposes of the foregoing, "Competition
with the Company" is defined as engaging, without the prior written consent
signed by an officer of the Company, within any geographical area or market
served by the Company, in any business activity of a type offered or engaged in
by the Company, either on the Optionee's own behalf or on behalf of another
business enterprise. The determinations of whether the Optionee has engaged in
Competition with the Company and the date such Competition commences shall be
exclusively within the discretion of the Compensation Committee or its designee.



10. Limited Transferability. This stock option is nonassignable and not
transferable other than by beneficiary designation, by will or by the laws of
descent and distribution. During the lifetime of the Optionee this stock option
and all rights granted hereunder shall be exercisable only by the Optionee.
Notwithstanding the foregoing, transfers by the Optionee of options shall be
recognized and given effect if such options are transferred to a grantor trust
established pursuant to Sections 674, 675, 676 and 677 of the Internal Revenue
Code of 1986, as amended, for the benefit of the Optionee or a person or persons
who are members of the Optionee's immediate family (or for the benefit of their
descendants); provided that any such transfer has not been disclaimed prior to
the exercise of such options by the trustee of such trust, and the trustee of
such trust certifies to the Compensation Committee of the Board of Directors or
its designee that such transfer occurred without any payment of consideration
for such transfer.



11. Change in Common Stock. In the event of any change in Common Stock by reason
of any stock dividend, recapitalization, reorganization, split-up, merger,
consolidation, exchange of shares, or of any similar change affecting Common
Stock, the number of shares of Common Stock subject to this stock option and the
Option Price shall be equitably adjusted by the Compensation Committee of the
Board of Directors.



12. Exercise Process. This stock option may be exercised by giving written
notice to Walgreen Co., Attention: Finance Department, Corporate Offices, 200
Wilmot Road, MS 2261, Deerfield, Illinois 60015 (or such other address as may be
specified by the Company to the Optionee). Alternatively, the Company may
designate one or more third parties to administer the stock option exercise
process and direct the Optionee accordingly. Such notice (a) shall be signed by
the Optionee or (in the event of his or her death) the Optionee's legal
representative, (b) shall specify the number of full shares then elected to be
purchased, and (c) shall be accompanied by payment in full of the Option Price
of the shares to be purchased. Payment may be made in cash or by check payable
to the order of the Company, and such payment shall include any tax withholding
obligation, as set forth in Section 13 below. Alternatively, the Company may
allow for one or more of the following methods of exercising stock options:



> a. Payment for shares as to which this stock option is being exercised and/or
> payment of any federal, state, local or other tax withholding obligations may
> be made by transfer to the Company of shares of Common Stock already owned by
> the Optionee, or any combination of such shares and cash, having a fair market
> value determined at the close of business on the date of stock option exercise
> equal to, but not exceeding, the Option Price and/or the tax withholding
> obligation, as the case may be.



> b. The Company may also allow for "same day sale" transactions pursuant to
> which a third party (engaged by the Company or the Optionee) loans funds to
> the Optionee to enable the Optionee to purchase the shares and pay any tax
> withholding obligations, and then sells a sufficient number of the exercised
> shares on behalf of the Optionee to enable the Optionee to repay the loan and
> any fees. The remaining shares and/or cash are then issued by the third party
> to the Optionee.



As promptly as practicable after receipt of such notice and payment (including
payment with respect to any tax withholding obligations), the Company shall
cause to be issued and delivered to the Optionee or (in the event of his or her
death) the Optionee's legal representative, as the case may be, certificates for
the shares of Common Stock so purchased.











13. Tax Withholding. The Company may make such provisions and take such actions
as it may deem necessary or appropriate for the withholding of any Federal,
state, local and other taxes required by law to be withheld with respect to this
stock option, including, but not limited to, deducting the amount of any such
withholding taxes from the amount to be paid hereunder, whether in Common Stock
or in cash, or from any other amount then or thereafter payable to the Optionee,
or requiring the Optionee, his or her beneficiary, or legal representative to
pay to the Company the amount required to be withheld or to execute such
documents as the Compensation Committee of the Board of Directors or its
designee deems necessary or desirable to enable the Company to satisfy its
withholding obligations.



14. Rights as Shareholder. The Optionee shall have no rights as a shareholder of
the Company with respect to the shares of Company Common Stock subject to this
Option Agreement until such time as the purchase price has been paid and a
certificate of stock for such shares has been issued to the Optionee. Except as
provided in Section 11 above, no adjustment shall be made for dividends or
distributions or other rights with respect to such shares for which the record
date is prior to the date on which the Optionee becomes the holder of record
thereof. Anything herein to the contrary notwithstanding, if a law or any
regulation of the Securities and Exchange Commission or of any other body having
jurisdiction shall require the Company or the Optionee to take any action before
shares of Common Stock can be delivered to the Optionee hereunder, then the date
of delivery of such shares may be delayed accordingly.



15. No Guarantee of Employment. Nothing in this Option Agreement shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate any Optionee's employment at any time, nor confer upon any employee
any right to continue in the employ of the Company or any of its subsidiaries.
No employee shall have a right to be selected as an Optionee.



16. Option Plan/Compensation Committee. This Option Agreement and the rights of
the Optionee hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Compensation Committee of the Board of Directors may adopt
for administration of the Plan. It is expressly understood that the Compensation
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate for the administration of the Plan and this Option
Agreement, all of which shall be binding upon the Optionee. Any inconsistency
between this Option Agreement and the Plan shall be resolved in favor of the
Plan.



17. Governing Law. Subject to Section 18 below, the stock option covered by this
Option Agreement, this Option Agreement and all determinations made and actions
taken pursuant thereto, to the extent otherwise not governed by the Internal
Revenue Code of 1986, as amended, or any other laws of the United States, shall
be governed by and construed in accordance with the laws of the State of
Illinois.



18. Conformity with Applicable Law. If any provision of this Option Agreement is
determined to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Option Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Option
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.



19. Successors. This Option Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Optionee, acquire any rights hereunder.



IN WITNESS WHEREOF, the parties have caused this Option Agreement to be executed
as of the dates indicated below, to be effective as of the Date of Grant set
forth above.



WALGREEN CO.

[image5.gif]

 



 

ATTEST:

[image6.gif]

 

Secretary

 



________________________________________________ Dated:______________________
Optionee (Signature): <> <> <>



 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 